Case 4:20-cv-00896-ALM-KPJ Document 43 Filed 05/28/21 Page 1 of 2 PageID #: 707




    1                                        U.S. DISTRICT COURT
                                                                                 filed
   2                                   EASTERN DISTRICT OF TEXAS                     may 2 8 2021
   3                                                                             Clerk, U.S. District Court
                                                                                  astern District of Texas
   4
          Mr. Michael Moates                                    Case No.: 4:20-cv-00896
   5
                          Plaintiff
   6
   7                                                            MOTION FOR RECUSAL
   8      Facebook Inc.

   9
                          Defendant
  10
  11
  12
  13            Pursuant to 28 U.S.C. §455(a), the Plaintiff requests that Judge Johnson recuse herself

  14    from any further action in this case. The law requires recusal of a judge in any proceeding in

  15
        which his impartiality may be questioned.
  16
                The Plaintiff has concerns because Judge Johnson is a former customer12 of the
  17
        Defendants and has praised and promoted1 2 3 them on social media in the past that there is a
  18
  19    potential for bias in this case. You can also see where her Facebook synced to other social media

  20    accounts4.

  21           At this time, it is unclear if the judge is still subject to any contractual requirements from
  22
        her contract with the Defendants when she opened her account. Given her contract with
  23
        Facebook, the Plaintiff has the concerns she has a personal bias or prejudice concerning a party
  24
  25    and personal knowledge of disputed evidentiaiy facts concerning the proceeding

  26
  27    1 https://twitter.com/priestjohnson/status/458980008158310400
        2 https://twitter.com/ priestjohnson/status/459014571374940161
  28    3 https://twitter.com/priestjohnson/status/458711618155589632
        4 https://twitter.com/search?q=%40priestjohnson%20fb.me&src=typed_query


                                                        - 1 -
Case 4:20-cv-00896-ALM-KPJ Document 43 Filed 05/28/21 Page 2 of 2 PageID #: 708




    1
    2   The Plaintiff prays the court grants this request due to concerns about impartiality.
    3
   4
    5
                                                                                            Michael Moates
    6
   7                                                                      2700 Colorado Boulevard #1526

    8                                                                                    Denton, TX 76210
   9
                                                                                                (817)999-7534
   10
                                                                    michael.moates@,thenarrativetimes.org
   11
   12
   13   CERTIFICATE OF SERVICE
   14
  15    The undersigned hereby certifies that all counsel of record who are deemed to have consented to
        electronic service are being served with this document via email pursuant to Local Rule CV-5.
  16
  17
  18
  19
  20                                                                                       Michael Moates
  21
                                                                          2700 Colorado Boulevard #1526
  22
                                                                                        Denton, TX 76210
  23
  24                                                                                        (817)999-7534

  25                                                               michael.moates@thenarrativetimes.org

  26
  27
  28


                                                        -2-
